 
ASSIGNMENT AND AMENDMENT AGREEMENT
 
THIS ASSIGNMENT AND AMENDMENT AGREEMENT (this “Agreement”) dated as of December
28, 2007 by and among LAURUS MASTER FUND, LTD., a Cayman Islands company
(“Assignor”); VALENS U.S. SPV I, LLC, a Delaware limited liability company
(“Assignee”); INCENTRA SOLUTIONS, INC., a Nevada corporation (“Parent“), PWI
TECHNOLOGIES, INC., a Washington corporation (“PWI”), MANAGEDSTORAGE
INTERNATIONAL, INC., a Delaware corporation (“MSI”), INCENTRA SOLUTIONS
INTERNATIONAL, INC., a Delaware corporation (“ISI”), INCENTRA SOLUTIONS OF
CALIFORNIA, INC., a Delaware corporation (“ISC”), NETWORK SYSTEM TECHNOLOGIES,
INC., an Illinois corporation (“NST”), TACTIX, INC., an Oregon corporation
(“Tactix”), INCENTRA SOLUTIONS OF THE NORTHEAST, INC., a Delaware corporation
(“ISN”), SALES STRATEGIES, INC., a New Jersey corporation (“SSI”) and INCENTRA
HELIO ACQUISITION CORP., a Delaware corporation (“Helio,” and collectively with
Parent, PWI, MSI, ISI, ISC, NST, Tactix, SSI and ISN, the “Companies”, and
individually each are referred to herein sometimes as a “Company”).
 
BACKGROUND
 
Companies and Assignor are parties to a Security Agreement dated as of February
6, 2006 (as amended, restated, modified and/or supplemented from time to time,
the “Security Agreement”) and the Ancillary Agreements as therein defined (such
Ancillary Agreements together with the Security Agreement, as each may be
amended, restated modified and/or supplemented from time to time, collectively,
the “Loan Documents”).
 
Assignor has agreed to sell and assign to Assignee a portion of its interest in
all Loans outstanding from time to time under, and its funding and other
obligations and commitments pursuant to, the Loan Documents and Assignee has
agreed to purchase the same from Assignor on the terms and conditions herein
contained.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Security Agreement.
 
2. Assignment and Assumption.
 
(a) As of the date hereof, Assignor hereby TRANSFERS, ASSIGNS, SELLS, GRANTS and
CONVEYS, WITHOUT RECOURSE, REPRESENTATION OR WARRANTY OF ANY NATURE WHATSOEVER
(except as expressly set forth in Section 6(a) of this Agreement) unto Assignee
a twenty-five percent (25%) interest in all Loans outstanding on and after the
date hereof, together with an attendant twenty-five percent (25%) interest in
all liens, rights, claims, title, assignments and interests (including security
interests), pertaining to or arising from the Loan Documents (the “Assigned
Rights”). Notwithstanding anything to the contrary contained herein, the
Assigned Rights shall not include any warrants previously issued to Assignor
that are exercisable for shares of Common Stock of Parent evidenced by certain
of the Existing Common Stock Purchase Warrants and Options (as defined in
paragraph 5(b) below) provided, that nothing contained herein shall in any way
address, revise or otherwise modify any such warrant expressly assigned,
transferred or conveyed by Assignor to Assignee prior to the date hereof, if
any.
 

--------------------------------------------------------------------------------


 
(b) Effective as of the date hereof, Assignee hereby PURCHASES all of the
Assigned Rights and ASSUMES a twenty-five percent (25%), pro-rata, share of all
of Assignor’s obligations under and with respect to the Loan Documents
(including its funding and other obligations and commitments thereunder arising
on and after the date hereof) (“Assumed Obligations”).
 
3. Payment of Purchase Price. In consideration for the Assigned Rights, Assignee
shall on the date hereof pay to Assignor an amount equal to twenty-five percent
(25%) of the amount of all Loans outstanding as of the date hereof, including,
without limitation, all Loans to be made on the date hereof pursuant to the
request of the Company Agent.
 
4. Amendment of Security Agreement and Certain Ancillary Agreements. As of the
date hereof, the Security Agreement is amended as follows:
 
(a) The definitions of “Capital Availability Amount” and “Revolving Note” set
forth in Annex A to the Security Agreement are each hereby amended by deleting
the amount “Fifteen Million Dollars ($15,000,000)” appearing therein and
inserting the amount “Twenty Million Dollars ($20,000,000)” in lieu thereof in
each case.
 
(b) The Revolving Note is hereby amended by increasing the stated amount as
appearing in the first paragraph thereof from “Fifteen Million Dollars
($15,000,000)” to “Twenty Million Dollars ($20,000,000)”.
 
(c) The Revolving Note is hereby amended by deleting Section 1.1 and replacing
such section in its entirety with the following:
 
“1.1 Contract Rate. Subject to Sections 3.2 and 4.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a fixed rate per annum equal to ten percent (10%) (the “Contract Rate”).
Interest shall be (i) calculated on the basis of a 360 day year, and (ii)
payable monthly, in arrears, commencing on March 1, 2006 and continuing on the
first business day of each consecutive calendar month thereafter through and
including the Maturity Date, and on the Maturity Date, whether by acceleration
or otherwise.”
 
(d) The Revolving Note is hereby amended by adding a new section to Article 1
thereof as follows:
 
“1.2 Rebate. If by June 27 2008, the Companies prepay in full the Principal
Amount outstanding at such time together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note, the Security Agreement or any other Ancillary Agreement
(collectively, the “Redemption Amount”) and the Security Agreement has been
irrevocably terminated, upon receipt in full of the Redemption Amount in good
funds, Valens U.S. SPV I, LLC (“Valens U.S.) will rebate to the Parent fifty
percent (50%) of any fees it received from the Companies pursuant to that
certain Assignment and Amendment Agreement dated December 28, 2007 among Valens
U.S., Laurus Master Fund, Ltd. and the Companies.
 

--------------------------------------------------------------------------------


 
5. Additional Consideration to Assignee. In consideration for Assignee’s
agreement to purchase all of the Assigned Rights and to assume all of the
Assumed Obligations, each of the Companies hereby agrees as follows:
 
(a) Parent shall, on the date hereof, issue to Assignee a common stock purchase
warrant, in the form of Exhibit A hereto (the “Warrant”), exercisable for
350,000 shares of Common Stock of the Parent, subject to adjustment as therein
set forth (the “Warrant Shares”);
 
(b) Each Company hereby represents and warrants to Assignor and Assignee that
(i) such Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation (which is as set forth in
the preamble to this Agreement), (ii) it has the corporate power and authority
to own and operate its properties and assets and to execute and deliver this
Agreement and, as applicable, the Warrant and to issue the Warrant Shares, (iii)
each direct and indirect Subsidiary of Parent and the authorized, issued and
outstanding capital stock of Parent and each direct and indirect Subsidiary of
Parent, together with a detailed list of the persons and entities (together with
percentage ownership interests) owning such capital stock (other than owners of
capital stock of Parent who, together with their affiliates, own less than five
percent (5%) of the aggregate outstanding capital stock of Parent), is set forth
on Schedule 1 hereto, (iv) except as set forth on Schedule 2 hereto, other than
shares which may be granted pursuant to (A) this Agreement, (B) that certain
Common Stock Purchase Warrant originally exercisable for 4,435,000 shares of
Common Stock of Parent dated as of May 13, 2004 made by Parent in favor of
Assignor, (C) that certain Common Stock Purchase Warrant originally exercisable
for 500,000 shares of Common Stock of Parent dated as of October 25, 2004 made
by Parent in favor of Assignor, (D) that certain Common Stock Purchase Warrant
originally exercisable for 3,625,000 shares of Common Stock of Parent dated as
of February 17, 2005 made by Parent in favor of Assignor, (E) that certain
Common Stock Purchase Warrant originally exercisable for 400,000 shares of
Common Stock of Parent dated as of June 30, 2005 made by Parent in favor of
Assignor, (F) that certain Common Stock Purchase Option dated as of February 6,
2006 issued by the Parent to Assignor, (G) that certain Common Stock Purchase
Warrant originally exercisable for 417,857 shares of Common stock of Parent
dated as of March 31, 2006 made by Parent in favor of Assignor, (H) that certain
Common Stock Purchase Warrant originally exercisable for 360,000 shares of
Common Stock of Parent dated as of June 18, 2007 made by Parent in favor of
Assignor and (I) that certain Common Stock Purchase Warrant originally
exercisable for 3,750,000 shares of Common Stock of Parent dated as of July 31,
2007 made by Parent in favor of Calliope Capital Corporation (the items
referenced in subclauses (B) and (I) above, collectively, and each as amended,
modified, restated and/or supplemented from time to time, referred to as the
“Existing Common Stock Purchase Warrants and Options”), there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), proxy or stockholder agreements, or arrangements or
agreements of any kind for the purchase or acquisition from Parent of any of its
securities, (v) neither the issuance of the Warrant, the issuance of any of the
Warrant Shares nor the consummation of any transaction contemplated hereby will
result in a change in the price or number of any securities of Parent
outstanding under anti-dilution or other similar provisions contained in or
affecting any such securities, (vi) all issued and outstanding shares of
Parent’s Common Stock have been duly authorized and validly issued and are fully
paid and nonassessable, (vii) the rights, preferences, privileges and
restrictions of the shares of Parent’s Common Stock are as stated in Parent’s
Articles of Incorporation as amended through the date hereof, (viii) the Warrant
Shares have been duly and validly reserved for issuance and when issued will be
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances, (ix) neither the issuance of the Warrant nor the issuance of the
Warrant Shares is subject to any preemptive rights or rights of first refusal
that have not been properly waived or complied with, (x) to the extent it is a
party thereto, its execution, delivery and performance of and compliance with
this Agreement and the issuance of the Warrant pursuant hereto, will not, with
or without the passage of time or giving of notice, result in any material
violation, or be in conflict with or constitute a default under any such term or
provision, or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of any Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to any of the Companies, their respective
businesses or operations or any of their respective assets or properties, (xi)
Parent’s obligation to issue the Warrant Shares upon exercise of the Warrant is
binding upon Parent and enforceable regardless of the dilution such issuance may
have on the ownership interests of other shareholders of Parent; and (xii) all
issued and outstanding shares of Parent’s capital stock shall be issued in
compliance with all applicable state and federal laws concerning the issuance of
securities; and
 

--------------------------------------------------------------------------------


 
(c) On the date hereof, Parent shall pay (i) to Valens Capital Management, LLC,
the investment manager of the Assignee (“VCM”), a non-refundable payment in an
amount equal to $32,145, plus reasonable expenses (including legal fees and
expenses) incurred in connection with the entering into of this Agreement and
the Ancillary Agreements, plus expenses incurred in connection with each of
VCM’s and/or Assignee’s due diligence review of the Companies and all other
related matters, (ii) to Valens US, a non-refundable payment in an amount equal
to $21,427.50 and (iii) to Valens US, an advance prepayment discount in an
amount equal to $21,427.50. Each of the foregoing payments in clauses (i), (ii)
and (iii) shall be deemed fully earned on the date hereof and, except as
expressly set forth in Section 1.2 of the Revolving Note, shall not be subject
to rebate or proration for any reason.
 
6. Representations, Warranties and Covenants of Assignor and Assignee.
 
(a) Assignor represents and warrants that (i) upon the assignment hereby, the
Assigned Rights are free and clear of any lien or encumbrance created by
Assignor; (ii) this Agreement has been duly authorized, executed and delivered
by Assignor, and is the legal, valid and binding obligation of Assignor
enforceable in accordance with its terms; (iii) it has title to the Assigned
Rights, (iv) it has not previously assigned, sold, sold a participation interest
in, hypothecated or otherwise transferred any interest that it had or may have
in the Assigned Rights or the Loan Documents, (v) no Loan Document has been
modified or amended in any manner, except to the extent disclosed by Assignor to
Assignee, and (vi) as of the date hereof, the aggregate outstanding balance of
the Loans is $15,031,137.53 (inclusive of Loans made or to be made on the date
hereof).
 

--------------------------------------------------------------------------------


 
(b) Assignee hereby acknowledges that it is taking the Assigned Rights as is,
without recourse to Assignor, without the benefit of any representations or
warranties from Assignor, except as expressly stated in Section 6(a) above.
 
(c) Assignee represents and warrants that this Agreement has been duly
authorized, executed and delivered by it, and is the legal, valid and binding
obligation of Assignee enforceable in accordance with its terms.
 
7. Ratification. Each Company hereby acknowledges, ratifies and confirms that
Assignor and Assignee (as partial assignee of Assignor) has and shall continue
to have (and hereby grants to Assignor and Assignee) as security for the
Obligations a valid first priority perfected security interest in the Collateral
pursuant to and in accordance with the Loan Documents. Each Company hereby
acknowledges, ratifies and confirms that it is a party to the Security Agreement
and the Revolving Note and is joined thereto as a Company, and, in the case of
each Company other than Parent, an Eligible Subsidiary, and is bound by all of
the terms, conditions and duties applicable to a Company and an Eligible
Subsidiary thereunder. Each Company acknowledges and confirms that as of the
date hereof, the aggregate outstanding balance of the Loans is the amount set
forth in clause (vi) of paragraph 6(a) above.
 
8. Miscellaneous. Each Company hereby acknowledges, confirms and agrees that (a)
any breach by any Company of any term or provision of this Agreement shall
constitute an Event of Default under the Loan Documents. Each Company hereby
reaffirms and restates, as of the date hereof, all of the representations and
warranties made by such Company to Assignor in the Security Agreement and
represents and warrants to Assignor and Assignee that all such representations
and warranties are true and correct as of the date hereof (unless made expressly
as of an earlier date in which case the Companies represent and warrant that
such representations and warranties were true and correct as of such date).
 
9. Further Assurances.
 
(a) Assignor agrees to execute and deliver all such further documents, to do or
cause to be done all such further acts and things in order to effect the
transactions contemplated by this Agreement and to otherwise grant to Assignee
the intended benefit of this Agreement. Such actions include without limitation
(a) filing of assignments sufficient to transfer Assignor’s security interests,
(b) instructing depositary banks to accept the instructions of Assignee with
respect to disbursements from bank accounts, (c) effecting the transfers or
re-issuances of any Loan Document and (d) delivering any documents necessary to
effect the transactions contemplated by this Agreement and to otherwise grant to
Assignee the intended benefit of this Agreement, the delivery of which Assignee
expressly waives on the date hereof. Assignor hereby authorizes Assignee to file
assignments of all security interests (including assignments of UCC financing
statements) currently naming Assignor as secured party and any one or more of
the Companies as debtors.
 

--------------------------------------------------------------------------------


 
(b) Each Company agrees to execute and deliver all such further documents, to do
or cause to be done all such further acts and things, and to obtain all consents
reasonably requested by Assignor or Assignee, in order to effect the
transactions contemplated by this Agreement and to otherwise grant to Assignor
and Assignee the intended benefit of this Agreement. Such actions include,
without limitation, (a) executing any and all documents requested by Assignee to
ensure that Assignee’s security interest in the Collateral is properly perfected
and (b) executing and delivering to Assignee, upon Assignee’s request, a
promissory note in substantially the form of the Revolving Note. Each Company
hereby authorizes Assignee to file amendments to any and all UCC financing
statements previously filed by Assignor against such Company and/or new UCC
financing statements naming Assignee as secured party and any one or more
Companies as debtors.
 
10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
11. WAIVER OF JURY TRIAL. EACH OF ASSIGNOR, ASSIGNEE AND EACH COMPANY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same agreement. Any
signature delivered by facsimile transmission or other electronic transmission
shall be deemed an original signature hereto.
 
[Signatures appear on the following page]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Assignment of, and Amendment to, Loans, Liens and
Documents has been executed by the parties hereto on the date first written
above.
 
ASSIGNOR:
 
ASSIGNEE:
     
LAURUS MASTER FUND, LTD.
 
VALENS U.S. SPV I, LLC
     
By:  
Laurus Capital Management, LLC,
its investment manager
 
By:  
Valens Capital Management, LLC,
its investment manager 
           
By:
/s/ Scott Bluestein     
By:
/s/ Scott Bluestein   
Name:
Scott Bluestein     
Name:
Scott Bluestein   
Title:
Authorized Signatory    
Title:
Authorized Signatory



COMPANIES:
 
INCENTRA SOLUTIONS, INC.
 
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
Asst. Secretary    
PWI TECHNOLOGIES, INC.
   
By:
/s/ Matthew G. Richma
Name:
Matthew G. Richman
Title:
Secretary    
MANAGEDSTORAGE INTERNATIONAL, INC.
   
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
Asst. Secretary    
INCENTRA SOLUTIONS INTERNATIONAL, INC.
   
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
Asst. Secretary

 

   
SIGNTURE PAGE TO ASSIGNMENT AND
AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------




INCENTRA SOLUTIONS OF CALIFORNIA, INC.
   
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
Secretary    
NETWORK SYSTEM TECHNOLOGIES, INC.
   
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
Secretary        
TACTIX, INC.
   
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
Secretary    
INCENTRA SOLUTIONS OF THE NORTHEAST, INC.
   
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
     
INCENTRA HELIO ACQUISITION CORP.
   
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
Secretary

 

   
SIGNTURE PAGE TO ASSIGNMENT AND
AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 
SALES STRATEGIES, INC.
   
By:
/s/ Matthew G. Richman
Name:
Matthew G. Richman
Title:
Secretary

 

   
SIGNTURE PAGE TO ASSIGNMENT AND
AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
(Parent and Subsidiary Corporate Structure and Capitalization)


Incentra Solutions, Inc. – Public Company, OTCBB: ICNS
Greater than 5% shareholders:



   
Common
 
% of Total
 
Preferred
 
% of
Total
                     
Great Hill
   
2,046,271
   
10
%
 
843,170
   
34
%
                           
Tudor
   
675,867
   
3
%
 
1,004,405
 
 
41
%
                           
JP Morgan
   
1,125,246
   
5
%
 
602,775
   
24
%
                           
Joseph Graziano
   
1,063,878
   
5
%
                                       
David Condensa
   
2,882,231
   
14
%
                                       
Thomas Kunigonis
   
1,369,863
   
6
%
                                             
 
                   
Total Outstanding
   
21,317,863
         
2,466,971
   
99
%







Subsidiaries:
 
1.
ManagedStorage International, Inc.
100% Direct Ownership
2.
PWI Technologies, Inc.
100% Direct Ownership
3.
Incentra Solutions of California, Inc.
100% Direct Ownership
4.
Network System Technologies, Inc.
100% Direct Ownership
5.
Incentra Solutions International, Inc.
Indirect Ownership – 100% Owned
by ManagedStorage International, Inc.
6.
Tactix, Inc.
100% Direct Ownership
7.
Incentra Solutions of the Northeast, Inc.
Indirect Ownership – 100% Owned
by ManagedStorage International
8.
Incentra Helio Acquisition Corporation
100% Direct Ownership
9.
Sales Strategies, Inc.
100% Direct Ownership



Subsidiary Capitalization
ManagedStorage International, Inc.
100 Common Shares (par value $.01) Authorized, Issued and Outstanding


PWI Technologies, Inc.
1,000,000 Common Shares Authorized (no par)
800,000 Common Shares Issued and Outstanding
 

--------------------------------------------------------------------------------


 
Incentra Solutions of California, Inc.
200 Common Shares (par value $.001) Authorized, Issued and Outstanding
 
Network System Technologies, Inc.
10,000 Common Shares Authorized, 1,000 Common Shares (no par) Issued and
Outstanding


Incentra Solutions International, Inc.
100 Common Shares (par value $.01) Authorized, Issued and Outstanding


Tactix, Inc. (no par value)
10,000 Common Shares Authorized
680.3403 Common Shares Issued and Outstanding


Incentra Solutions of the Northeast, Inc.
200 Common Shares (par value $.001) Authorized
100 Common Shares Issued and Outstanding


Incentra Helio Acquisition Corporation, Inc.
200 Common Shares (par value $.001) Authorized, Issued and Outstanding


Sales Strategies, Inc. (no par value)
2,000 Common Shares Authorized
100 Common Shares Issued and Outstanding



--------------------------------------------------------------------------------


 
SCHEDULE 2
 
(outstanding options, warrants, rights, proxy or stockholder agreements, or
arrangements or
agreements of any kind for the purchase or acquisition from Parent of any of its
securities)


Earnout agreements with former owners of Network System Technologies, Helio
Solutions and Sales Strategies to issue common stock


Series A Preferred Stock:

 
·
Series A Preferred shareholders have the right to participate in any new
offerings in an amount proportionate to their ownership in the company

 
·
As a result of the warrants issued in the Laurus funding for the Helio/SSI
acquisitions and the shares issued at the closings for each of the acquisitions,
the conversion price for the Series A Preferred will be reduced from $6.30 to
approximately $4.00.



$770,000 unsecured promissory note issued in connection with Helio acquisition,
convertible at $1.00 per share


$1,350,000 of unsecured notes payable, convertible at $1.40 per share


Common Stock Warrants:
 
# of shares
 
Strike Price
 
Unsecured Notes June 2006
   
570,688
 
$
1.400
 
AllianceSoft acquisition
   
100,000
 
$
1.400
 
Pagemill Partners - Helio Acquisition
   
600,000
 
$
0.800
 
other
   
82,500
 
$
1.000
 
other
   
20,274
 
$
0.003
 
other
   
74,371
 
$
> 1.40
 
Total Warrants (ex Laurus)
   
1,447,833
       

 
Series A Preferred Stock Purchase warrants to purchase 33,029 Series A Preferred
Shares


Employee Stock Options: approximately 4,012,312 outstanding
 

--------------------------------------------------------------------------------


 